DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 01/14/2022.
Claims 3-5 and 10 were cancelled in the instant response.
Claims 1-2, 6-8 and 9 are pending in this action and are allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Mohamed Jamoussi on 02/23/2022.
The application has been amended as follows:
In claim 1, on line 7, change “a predefined extension” into --- a 2-digit predefined extension ---.
In claim 1, on line 10, change “with this” into --- with the ---.
In claim 1, on line 12, change “with this” into --- with the ---.
In claim 1, on line 14, change “so that” into --- and ---.

In claim 2, on line 2, change “include” into --- includes ---.
In claim 2, on line 2, change “the location” into --- a location ---.
In claim 2, on line 2, change “the local time” into --- a local time ---.
In claim 2, on line 2, change “at the said” into --- at the ---.
In claim 6, on line 4, change “the said” into --- the ---.
In claim 8, on line 1, change “the method of the preceding claim (7)” into --- The method of claim 7 ---.
In claim 8, on line 2, change “a step informing” into --- a step of informing ---.
In claim 8, on line 3, change “the caller local time” into --- a local time of the caller ---.
In claim 9, on line 5, change “roaming callee,” into --- roaming callee; ---.
In claim 9, on line 17, change “a predefined extension” into --- a 2-digit predefined extension ---.
In claim 9, on line 17, change “so that” into --- and ---.
In claim 9, on line 17, change “the roaming callee” into --- the roaming callee, via a display, ---.
In claim 9, on line 18 (i. e., last line), change “charges call” into --- charges call. ---.

Prior At consideration
1. 	(US 2010/0203863 A1), published to Kapelushnik et al., on Aug. 12, 2020, discloses --- f the originating caller accepts the obligation to pay for the charges, the call 
2. 	(2010/0048197 A1), published to Jiang, on Feb. 25, 2010, discloses --- The SIMM service can also be used for subscribers who do not want to receive rerouted calls when roaming, but rather want the calling party to pay for the international portion of the call by asking the caller to call using the FPMN number. In this way, when the calling party calls the HPMN number, the call will be immediately forwarded to a voicemail that says, for example, "I am in China, to reach me you must call my China number which is 123456789". (see par. 0239).
3. 	(US 2008/0139202 A1), published to Wang Bingfu [CN] et al., on June 12, 2008; cited by the International Search Authority, discloses (among other things) --- Upon receipt of the call request, the network side determines a current state of the called subscriber, and provides roaming state information of the called subscriber to the calling party when determining that the called subscriber is in the roaming state. The calling party may determine whether to proceed with the call or not. (see par. 0022). This document is primarily concerned with avoiding a situation wherein a calling party initiates a call at an inappropriate time or initiates some unnecessary calls so as to save
communication fee for the called subscriber. It does not include, at least, a 2-digit extension and/or displaying free roaming call to a callee (called party). In general, the above references do not disclose or fairly teach/suggest the feature/s indicated below as reason for allowance.
Allowable Subject Matter

Claims 1-2, 6-8 NS 9 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest the techniques defined as --- a step of duplication and update of an existing contact stored in the roaming callee mobile phone to an extended contact, said existing contact being the contact of the caller, and the extended contact including the existing contact and a predefined a 2-digit extension; and a step of displaying to the roaming callee the extended contact of the caller and informing the roaming callee that he/she is receiving a free of charges call --- as recited in or within the context of claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (INUSA OR CANADA) or 571-272-1000.


/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        3/13/2022